EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In lines 2-3 of Claim 2, the term “the reduction of pressure” has been changed to read —the reduction of actual pressure—to be consistent with the amendment of the
term in Claim 1, from which this claim depends therefrom;
	In lines 3- 4 of Claim 2, the term “the acceptable change in pressure” has been
changed to read —the acceptable change in actual pressure--, again, to be consistent
with the amendment of the term in Claim 1, from which this claim depends therefrom;
	In line 3 of Claim 3, the term “the reduction of pressure” has been changed to
read —the reduction of actual pressure--, again to be consistent with the previous claim
terminology;
	In line 4 of Claim 3, the term “acceptable change in pressure” has been changed to read —acceptable change in actual pressure--, again to be consistent with the previous claim terminology;
	In line 4 of Claim 7, the term “the reduction of pressure” has been changed to
read -the reduction of actual pressure—to be consistent with the previous claim
terminology;

read -the reduction of actual pressure—to be consistent with the previous claim
terminology;
	In line 3 of Claim 8, the term “the acceptable change in pressure” has been
changed to read —the acceptable change in actual pressure—to be consistent with the
previous claim terminology;
	In line 3 of Claim 9, the term “reduction of pressure” has been changed to read
—reduction of actual pressure—to be consistent with the previous claim terminology;
	In line 4 of Claim 9, the term “change in pressure” has been changed to read —
change in actual pressure—to be consistent with the previous claim terminology;
	In line 3 of Claim 10, the term “the reduction of pressure” has been changed to
read -the reduction of actual pressure—to be consistent with the previous claim
terminology;
	In line 4 of Claim 10, the term “acceptable change in pressure” has been
changed to read —acceptable change in actual pressure—to be consistent with the
previous claim terminology;
	In line 2 of Claim 11, the term “the reduction of pressure” has been changed to
read -the reduction of actual pressure—to be consistent with the previous claim
terminology;
	In line 3 of Claim 11, the term “the acceptable change in pressure” has been
changed to read —the acceptable change in actual pressure—to be consistent with the
previous claim terminology;
	In line 9 of Claim 12, the term “the reduction of pressure” has been changed to

the claim;
	In line 12 of Claim 12, the term “an acceptable actual change in pressure” has
been changed to read —an acceptable change in actual pressure—to be consistent with similar claim amendments to independent Claim 1;
	In line 15 of Claim 12, the term “the acceptable actual change in pressure” has
been changed to read --the acceptable change in actual pressure—again, to be
consistent with similar claim amendments to independent Claim 1;
	In line 2 of Claim 13, the term “the reduction of pressure” has been changed to
read -the reduction of actual pressure—to be consistent with the previous claim
terminology; and
	In line 3 of Claim 13, the term “the acceptable change in pressure” has been
changed to read —the acceptable change in actual pressure—to be consistent with the
previous claim terminology.
	Note: All these claim amendments were made to coincide with applicant’s
new amendments to independent Claims 1 and 12 clarifying that the “actual
pressure” at the source of brake pipe pressure and the “actual pressure” at the
source of brake cylinder pressure are being measured/ascertained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        02/22/22